TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                     NO. 03-22-00086-CV


                                  Jonathan Jones, Appellant

                                                v.

                                    Laury Carson, Appellee


              FROM THE 353RD DISTRICT COURT OF TRAVIS COUNTY
  NO. D-1-FM-17-004533, THE HONORABLE MADELEINE CONNOR, JUDGE PRESIDING



                                           ORDER


PER CURIAM

               Appellant’s brief on appeal was originally due June 15, 2022. On appellant’s

motion, the time for filing was extended to August 4, 2022. Appellant has now filed a second

motion, requesting that the Court extend the time for filing appellant’s brief. We grant the

motion for extension of time and order appellant to file a brief no later than September 19, 2022.

No further extension of time will be granted and failure to comply with this order may result in

dismissal of this appeal. See Tex. R. App. P. 38.8(a).

               It is ordered on August 25, 2022.



Before Justices Goodwin, Baker, and Kelly